                Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 1 of 7




 1                                                                                 The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                               UNITED STATES DISTRICT COURT
13                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                                  No. 2:20-cv-00738-TSZ
17                          Plaintiff,
18                                                                  PLAINTIFF’S SUPPLEMENTAL
19             v.                                                   MOTION TO ENFORCE JUDGMENT
20                                                                  AND PERMANENT INJUNCTION
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,                                  NOTE ON MOTION CALENDAR:
23   MOD3DSCARDS.COM, NX-CARD.COM,                                  November 16, 20201
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                          Defendants.
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44      1
          Because this is a motion to enforce a default judgment, Nintendo is noting this as a same day motion pursuant
45   to LCR 7(d)(1).




                                                              1
                 Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 2 of 7




 1          Pursuant to Paragraph 10 of this Court’s Judgment and Permanent Injunction (the
 2
 3   “Judgment”), in which the Court maintains “continuing jurisdiction over this action for the
 4
     purpose of enforcing this Final Judgment and Permanent Injunction,” Dkt. 28, ¶ 10, Plaintiff
 5
 6   Nintendo of America Inc. (“Nintendo”) submits this supplemental motion to enforce this Court’s
 7
 8   Judgment.
 9
10          I.       Background
11
            By way of background, on May 15, 2020, Nintendo commenced this litigation against
12
13   Defendant Does 1–20, the owners and operators of websites who used their websites to sell
14
15   devices that unlawfully hack the Nintendo Switch in violation of the Anti-Trafficking provisions
16
17   of the Digital Millennium Copyright Act, 17 U.S.C. §§ 1201(a)(2) & 1201(b)(1) (the “DMCA”).
18
     Some of the Defendants also provided pirated versions of Nintendo’s copyrighted games on their
19
20   websites, in violation of Nintendo’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106,
21
22   501, & 503. See Compl., Dkt. 1 ¶¶ 2–5, 12–13, 25–36, 39–40. On October 6, 2020, the Court
23
24   granted Plaintiff’s motion for default judgment and a permanent injunction and entered final
25   judgment in the matter. Dkt. 28. The Court enjoined “Defendants and all third parties acting in
26
27   active concert and participation with Defendants” “from supporting or facilitating access to any
28
29   or all domain names, URLs, [or] websites2 . . . through which Defendants traffic in
30
31   circumvention devices that threaten Plaintiff’s technological protection measures or that infringe
32   Plaintiff’s rights under the Copyright Act.” Id. ¶ 4. The Court specifically ordered Defendants
33
34   and third parties acting in active concert and participation with Defendants to “[i]mmediately
35
36   transfer,” the domains at issue in the lawsuit, as well as “any variant or successor” of those
37
38   domain names, to Plaintiff. Id. ¶ 5 (emphasis added). The Court further enjoined “Defendants
39   and all third parties acting in active concert and participation with Defendants” “from supporting
40
41   or facilitating access to any or all domain names, URLs, and websites . . . or any variant or
42
43
44      2
          The term ‘domain name’ is interchangeable with ‘URL’ – they both refer to the name of the
45   internet address of the website.




                                                      2
                 Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 3 of 7




 1   successor thereof, through which Defendants infringe Plaintiff’s copyrights.” Id. ¶ 6 (emphasis
 2
 3   added).
 4
               In the days following the issuance of the Judgment, Plaintiff served the Judgment on
 5
 6   Defendants and sent the Judgment to registrars servicing the infringing websites, as third parties
 7
 8   acting in active concert and participation with Defendants. Declaration of Cayman C. Mitchell
 9
10   (“Decl.”) ¶ 3.3 The registrars complied with the Judgment and transferred the infringing domains
11
     to Plaintiff, and the infringing content hosted at the domain names went offline. Id. ¶ 5. As a
12
13   result, the Doe Defendants’ unlawful sales of circumvention devices and copyright infringement,
14
15   committed through the domains identified in the Complaint and Nintendo’s subsequent papers,
16
17   ceased, and the Court’s Judgment initially had its intended effect of enabling Plaintiff to protect
18
     its content from infringement.4
19
20             II.    STXWITCH.COM
21
22             Unfortunately, only a day after the domains were transferred to Nintendo, the Doe
23
24   Defendants who previously operated TXSWITCH.COM (one of the domains transferred to
25   Plaintiff) “domain hopped” and created a “copycat” website at a new domain. Decl. ¶ 6; Decl.
26
27   Ex. 3. They changed a single letter in their original domain name and reappeared at
28
29   STXWITCH.COM. Id. ¶ 7. The website currently available at the STXWITCH.COM domain
30
31   is identical to the one that had been available at the TXSWITCH.COM domain, as can be seen in
32   Decl. Exhibits 1 and 2, and is thus a “variant or successor” of TXSWITCH.COM and bound by
33
34   the Court’s Judgment. Dkt. 28 ¶ 6; Decl. ¶¶ 8–9; compare Decl. Ex. 1 with Decl. Ex. 2. In
35
36   addition to being an identical website, there are multiple other indicia demonstrating that the Doe
37
38      3
39        Registrars are internet service providers that register domain names. Decl. ¶ 4. Registrars
     control the domain names, and have the power to transfer domain names from one owner to
40   another without the consent of the original owner. Id.
41      4
42        Additionally, and separately, the Department of Justice filed a criminal indictment in this
43   District against three members of the anonymous hacking group known as Team Xecuter. See
     United States v. Louarn, et al., 2:20-cr-00127-RSL (W.D. Wa.). The individuals behind Team
44   Xecuter create the devices at issue in this action sold by the Doe Defendants, but are not
45   defendants in this action.




                                                       3
                Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 4 of 7




 1   Defendant operators of TXSWITCH.COM domain hopped, and created a successor website,
 2
 3   STXWITCH.COM:
 4
              The banner image of STXWITCH.COM prominently reads “TXSWITCH.com”;
 5
 6            The text on the browser tab at the top left of pages of the website reads “txswitch”;
 7
 8            The contact email is “txswitch@outlook.com”;
 9
10            The linked-to Facebook page is “TXswitch”;
11
              The copyright notice at the bottom of the screen reads “Copyright©2019 txswitch.com
12
13             All Rights Re-served.”;
14
15            The source code of current STXWITCH.COM contains various references to the
16
17             previous site TXSWITCH.COM.
18
     See Decl. ¶ 9; Decl. Exs. 2, 4.
19
20            This new domain STXWITCH.COM is actively offering for sale the illegal
21
22   circumvention devices that were the subject of this suit, in flagrant violation of the Judgment,
23
24   and Nintendo has confirmed a purchase from the new domain, and the return address associated
25   with that shipment is the same address that appeared on a previous shipment from
26
27   TXSWITCH.COM. Decl. ¶ 10.
28
29            Nintendo quickly contacted the registrar of the STXWITCH.COM domain,
30
31   GoDaddy.com, LLC (“GoDaddy”)—which is the same registrar that had been servicing
32   TXSWITCH.COM—informing them that the content previously found at the TXSWITCH.COM
33
34   domain they had just transferred to Plaintiff had reappeared at STXWITCH.COM. Id. ¶ 11.
35
36   Nintendo requested that the STXWITCH.COM domain be immediately transferred as a
37
38   successor or variant of TXSWITCH.COM pursuant to the Judgment. Dkt. 28 ¶¶ 4–6. GoDaddy
39   responded to outside counsel for Nintendo stating that they required the domain name to be listed
40
41   in an order to take action. Decl. ¶ 13.
42
43            Nintendo thus seeks such an Order making clear that STXWITCH.COM, as a “variant or
44
     successor” to TXSWITCH.COM, is already covered by the Court’s existing order, and that
45




                                                       4
               Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 5 of 7




 1   GoDaddy—a third party acting in active concert and participation with the Doe Defendants
 2
 3   currently operating STXWITCH.COM—must cease servicing that STXWITCH.COM domain
 4
     and must transfer that domain to Nintendo. See Proposed Order Granting Supplemental Motion
 5
 6   to Enforce Judgment (“Proposed Order”) (filed as Dkt. 30-1).
 7
 8          Finally, in an effort to avoid further burdening the Court moving forward, Plaintiff
 9
10   respectfully requests that the Court’s Order confirm what its original Judgment should already
11
     make clear: that, if additional copycat websites pop up—ones that are either substantially
12
13   identical to the original domains, and/or have other indicia that they are successors or variants to
14
15   the original domains—those new domains are covered under the Judgment as successors to or
16
17   variants of the originally-named domains as if they had been specifically listed in the Judgment.5
18
     Nintendo is concerned that absent such further clarifications of the scope of the Judgment, the
19
20   Doe Defendants will again domain hop, changing a letter of a domain name, and the cycle will
21
22   continue to repeat with the registrar contending that the new domain is not specifically covered
23
24   by the injunction and with Nintendo having to return to this Court. Nintendo thus requests that
25   the Order include language making clear that when a new domain name is a variant of one
26
27   covered by the Permanent Injunction, it should be transferred to Nintendo. See Proposed Order.
28
29          To be clear, Nintendo is not seeking to make registrars—or any other third parties—
30
31   police the internet for Defendants’ content. Nintendo accepts its burden to track Defendants
32   down. But once Nintendo identifies successor or variant domains, the registrars must comply
33
34   with the existing Judgment without continual applications to the Court. See Proposed Order. In
35
36   similar cases, Courts have found that, while a Plaintiff must identify any new infringing websites
37
38   that the defendants create, they need not return to the Court each and every time to get
39   supplemental orders. For instance, in Wilens v. Doe Def. No. 1, the Court ruled that “[f]or future
40
41   5
42     Examples of indicia that a new domain is a successor or variant of a domain listed in the
43   Judgment include, but are not limited to: (i) content that replicates in whole or large part the
44   content hosted at the original domain; (ii) sales of identical unlawful circumvention devices at
45   issue in this action; (iii) identical source code; (iv) references to the prior domain in the new
     domain; (v) identical contact information.




                                                      5
               Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 6 of 7




 1   sites that [Plaintiff] identifies, [it] can send the judgment and order to domain registrars, web
 2
 3   hosting companies, and ISPs to show that the court has enjoined Doe[s’] conduct. Put another
 4
     way, [Plaintiff] may rely on the court’s injunction against Doe[s] to obtain further relief from [a
 5
 6   certain provider] or from other providers for future sites that [Plaintiff] identifies.” 2015 WL
 7
 8   5121379, at *2 (N.D. Cal. Aug. 28, 2015), report and recommendation adopted, No. 14-CV-
 9
10   02419-LHK, 2015 WL 5542529 (N.D. Cal. Sept. 18, 2015); see also Arista Records, LLC v.
11
     Tkach, Order, Dkt. 82 (S.D.N.Y. July 9, 2015) (holding that Plaintiff has the burden to identify a
12
13   defendant’s infringing websites, but once a third-party ISP has knowledge of the infringement, it
14
15   “may not sit on its hands”).
16
17          In sum, at a minimum, Nintendo requests that the Court enter an order that makes clear
18
     that STXWITCH.COM is a “variant or successor” to TXSWITCH.COM, and so is already
19
20   covered by the Court’s existing order. Indeed, that is precisely why the Final Judgment includes
21
22   that language: because it was somewhat inevitable that Defendants would move domains. When
23
24   Defendants themselves remain out of Nintendo’s reach, Nintendo’s only option to give real
25   world effect to the Court’s injunction is to enforce it against the third parties who act in active
26
27   concert and participation with Defendants. Here, the relevant registrar will not comply absent an
28
29   order from this Court explicitly naming STXWITCH.COM as a successor to the Defendants’
30
31   Websites. As noted above, the illegal devices at issue in the instant litigation are being offered
32   for sale under the name STXWITCH.COM. It appears that, without an order from this Court
33
34   explicitly naming STXWITCH.COM as covered by the Judgment, Defendants will be able to
35
36   continue thumbing their nose at this Court, frustrating the purpose of the Judgment and
37
38   injunction entered by this Court.
39
40
41
42
43
44
45




                                                       6
               Case 2:20-cv-00738-TSZ Document 30 Filed 11/16/20 Page 7 of 7




 1   DATED this 16th day of November, 2020.
 2
 3   Respectfully submitted,                                Respectfully submitted,
 4
 5   GORDON TILDEN THOMAS &                                 JENNER & BLOCK LLP
 6   CORDELL LLP                                            Attorneys for Plaintiff Nintendo of America Inc.
 7   Attorneys for Plaintiff Nintendo of America Inc.
 8
 9   s/ Michael Rosenberger                                 s/ Alison I. Stein
10      Michael Rosenberger, WSBA #17730                        Alison I. Stein (Pro Hac Vice)
11      Michael Brown, WSBA #45618                              Cayman C. Mitchell (Pro Hac Vice)*
12      600 University Street, Suite 2915                       919 Third Avenue, 38th Floor
13      Seattle, WA 98101                                       New York, NY 10022
14      Telephone: 206.467.6477                                 Telephone: 212.891.1600
15      mrosenberger@gordontilden.com                           astein@jenner.com
16      mbrown@gordontilden.com                                 cmitchell@jenner.com
17
18                                                             Christopher S. Lindsay (Pro Hac Vice)
19                                                             633 West 5th Street, Suite 3600
20                                                             Los Angeles, CA 90071
21                                                             Telephone: 213.239.5100
22                                                             clindsay@jenner.com
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42                                                          *Admitted only in Massachusetts, not admitted
43                                                          in New York. Practicing under the supervision
44                                                          of the partnership of Jenner & Block, LLP
45




                                                        7
